DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 12/06/21 has been acknowledged.
Applicant amended Claims 1-10, 14-16, and 19-20.

Election/Restriction and Status of Claims
Claims 1-14, directed to a device, were chosen for examination with traverse by the Applicant’ response to restriction requirements filed 09/09/21, and Claims 15-20, directed to a method, were withdrawn from examination until device claims are allowed.
Claim 1 is found allowable by the current Office Action. The restriction requirement between device and method claims, as set forth in the Office Action mailed on 05/13/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 15-20 is withdrawn, since independent Claim 15 requires all the limitations of an allowable Claim 1. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are examined on merits herein.

Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such claimed limitations as: “the conductive feature comprises a conductive line in the second dielectric layer and the insert layer, and a via in the first etching stop layer and the first dielectric layer”, in combination with other limitations of the claim.
Re Claim 10: The prior art of record, alone or in combination, fail to anticipate or render obvious either such claimed limitation as: “the conductive feature comprises a conductive line in the second dielectric layer and the insert layer, and a via in the first dielectric layer”, in combination with other limitations of the claim.
Re Claim 15: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 15 as: “forming a conductive feature in the second dielectric layer, the insert layer, the etching stop layer, and the first dielectric 
Re Claims 2-9, 11-14, and 16-20: Claims 2-9, 11-14, and 16-20 are allowed due to dependency on one of independent Claims 1, 10, or 15.

The prior art of record include: Chou et al. (US 2017/0256445), Kim et al. (US 2020/0144103), Bielefeld et al. (US 2018/0226289), Fukuyama et al. (US 2004/0021224), Catabay et al. (US 6,391,795), Tsai et al. (US 2016/0379871), and Wu et al. (US 2017/0110397).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/05/22